Citation Nr: 0830320	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran and his wife appeared before the undersigned 
Veterans Law Judge in a videoconference hearing in June 2008 
to present testimony on the issue on appeal.    The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for a low back disorder 
which he contends is the result of a bad landing on a 
parachute jump from a tower during jump school at Fort 
Campbell, Kentucky.  He credibly testified before the 
undersigned in April 2008 that he self-treated the pain 
during service, because he was young and embarrassed to have 
hurt himself.  He was transferred to duty in the hospital, 
and therefore did not continue to jump after the injury, but 
did have access to aspirin.  

A review of the veteran's service treatment records reveals 
that his spine was evaluated as normal on entry; therefore, 
he will be presumed to have been in sound condition when 
examined, accepted and enrolled for service.  On his December 
1962 separation examination, however, he related that he was 
having some trouble with his back, and particularly that it 
acted up to an extreme level of bad pain, especially upon 
lifting or bending.  This evidence, when viewed in 
conjunction with the veteran's credible testimony, that of 
his wife, and that of his fellow serviceman's prior lay 
statement, is sufficient to establish an in-service 
occurrence of back pain.  The question, therefore, is whether 
it is related to his current back disorder.  

In that regard, the veteran submitted a statement from his 
treating chiropractor that indicated that he had treated the 
veteran for more than ten years, had reviewed his current 
diagnostic studies, and concluded that the jarring events of 
jumping out of towers "could have initiated" his current 
back problems.  Unfortunately, the term "as likely as not" 
does not mean "within the realm of medical possibility" as 
this opinion suggests, but rather that the evidence of record 
is so evenly divided that, in the examiner's expert opinion, 
it is as medically sound to find in favor of the proposition 
as it is to find against it.

On this basis, the veteran was scheduled for and underwent a 
VA examination in May 2007.  That physician appears to have 
relied on a statement on the separation examination relating 
the veteran's back pain to a preexisting injury in finding 
that the current back disorder was not related to service.  
Given the legal concepts at hand, and particularly the 
presumption of soundness, this reliance is unwarranted.  
Therefore, an additional medical opinion must be sought, with 
the assumption that the veteran's back problems did not 
preexist service.

As the claim must be remanded for this reason, while on 
remand, additional efforts should be made to obtain any 
available outstanding private treatment records to which the 
veteran refers in his hearing before the undersigned.  
Specifically, the veteran testified that he sought 
chiropractic treatment within months of his separation from 
service in 1963.  Also, he referred to surgeons thereafter.  
Additionally, in the March 2006 medical opinion, the 
chiropractor J.B.B. indicated that he had treated the veteran 
for "10 plus years."  Any treatment records available from 
these sources should be obtained.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Obtain any outstanding private post-
service treatment records, particularly 
for his claimed chiropractic treatment 
immediately following service in 1963; 
treatment from surgeons thereafter; and 
records from J.B.B, Chiropractor, who 
offered the March 2006 opinion, indicating 
10 plus years of treatment.  

3.  Thereafter, forward the veteran's 
claims folder to a VA physician for 
preparation of a medical opinion.  The 
claims file must be reviewed in its 
entirety.  On the basis of that review, 
the physician is asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's in-
service extreme back pain noted on exam in 
December 1962 is related to his current 
lumbosacral spine disorders.  The examiner 
is asked to disregard any reference to a 
preexisting back disorder.  Attention is 
invited to the tabbed service treatment 
records in the Service Department Records 
Envelope; the veteran's credible hearing 
testimony on the nature of the jump and 
his symptoms since then; and the credible 
lay statements in May 2004 and March 2005.  
The physician must be advised that the 
term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the proposition as it is to find against 
it.  A rationale for any opinion offered 
is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

